Title: To Alexander Hamilton from James McHenry, 17 April 1799
From: McHenry, James
To: Hamilton, Alexander


Sir,
War Department17th. April 1799

In my letter to you of the 4th February last, after intimating the disposition proposed, by the Commander in Chief, for the existing regiments of Artillerists, and Engineers, I added “You will therefore give effect, to the aforesaid disposition, and so arrange the Companies of Artillery, that those belonging to the same regiment or Corps, may form contiguous Garrisons.”
I had written to Major General Pinckney to the same effect, in February last.
It now appears to me proper, in order to give full effect, to the dispositions of the Companies of Artillerists &c in contiguous garrisons, at those points especially, where the respective spheres of your command, and that of General Pinckney, meet, that a communication upon the subject should take place immediately between you, which I request you will commence without loss of time. I shall make the same request to General Pinckney.
I am Sir   With great respect   Your obedient servant
James McHenry
Major GeneralAlexander Hamilton
